On Petition to Rehear
The defendant in error has filed herein a courteous and dignified petition to rehear because it is said that the opinion which we released on July 27, 1959, overlooked the ruling in an opinion of the Court of Appeals of the Middle Division in the case of Rutledge v. Swindle, as reported in 319 S.W.2d 488, 491.
This case (Rutledge v. Swindle, supra) was not overlooked by this Court. This case is in no way similar to *494the case now before us. In the Rutledge case the opinion shows that "the record does not show whether defendants actually filed these oaths with the Clerk or not.” The basis of the opinion of the Court of Appeals case (Rutledge v. Swindle) is that the G-eneral Sessions Court “had no power to grant an appeal to the Circuit Court ten days after the entry of judgment in favor of the plaintiff in the Court of General Sessions.”
Thus it is seen from the quotations above that the case relied on now in the petition to rehear is in no way in point.
We had this case before us before writing the original opinion and are firmly convinced from what is said above that it in no way favors the petition to rehear but in fact, upon a careful reading of the Swindle opinion, it is seen that it in effect is in agreement with our conclusion as shown by the original opinion. For the reasons thus stated the petition to rehear will be denied.